In an action, inter alia, to enjoin defendant from depriving plaintiff from staff membership and privileges at Lydia E. Hall Hospital, plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 23, 1982, which granted that branch of defendant’s motion which sought to dismiss the complaint for failure to state a cause of action. Order reversed, on the law, with costs, that branch of defendant’s motion which sought dismissal of the complaint denied, and complaint reinstated. The complaint alleges that Lydia E. Hall Hospital failed to follow certain procedures included in its by-laws when it denied plaintiff reappointment to the medical staff of the hospital. Defendant, by his answer, denied, inter alia, that the hospital violated its by-laws. Defendant then moved, inter alia, pursuant to CPLR 3211 (subd [a], par 7), to dismiss plaintiff’s complaint for failure to state a cause of action. Special Term granted that branch of defendant’s motion which sought dismissal of the complaint on the ground that an alleged “violation of Medical Staff By-Laws of the hospital do[es] not give rise to an action against the hospital”. We disagree and hold that the complaint does sufficiently plead a cause of action to withstand the motion to dismiss. New .York State regulations provide that a hospital must have “a medical staff organized under bylaws approved by the governing body” (10 NYCRR 405.1023; see 10 NYCRR 405.1 [a]). Those regulations further require that the by-laws of a hospital shall include “[a] procedure for granting and withdrawing privileges to physicians” and “[a] mechanism for appeal of decisions regarding medical staff membership and privileges” (10 NYCRR 405.1023 [i] [2] [iii], [iv]). To suggest that a hospital is not bound by its by-laws, which are mandated by the regulations, would reduce the by-laws to “a meaningless mouthing of words” (see Tedeschi v Wagner Coll., 49 NY2d 652, 662). Accordingly, the complaint does state a cause of action based on the hospital’s alleged failure to follow the procedures set forth in its medical staff by-laws (cf. Tedeschi v Wagner Coll., supra; see, also, Berberian v Lancaster Osteopathic Hosp. Assn., 395 Pa 257; Gotsis v Lorain Community Hosp., 46 Ohio App 2d 8; Nagib v St. Therese Hosp., 41 111 App 3d 970; Margolin v Plant Hosp. Assn., 348 So 2d 57 [Fla]). We further note that plaintiff’s failure to submit a copy of the by-laws to Special Term does not preclude a finding that the complaint states a cause of action. The allegations in the complaint, liberally construed, adequately put defendant on notice as to the specific aspects of the by-laws which were alleged to be violated (cf. Underpinning & Foundation Constructors v Chase Manhattan Bank, 46 NY2d 459, 462; 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506, 509; Foley v D’Agostino, 21 AD2d 60). Moreover, subdivision 1 of section 2801-b of the Public Health Law does not warrant a different result. That subdivision prohibits a hospital from, inter alia, denying a physician reappointment to its staff for reasons “unrelated to standards of patient care, patient welfare, the objectives of the institution or the character or competency of the applicant”. However, since subdivision 4 of section 2801-b provides that “[t]he provisions of this section shall not be deemed to impair or affect any other right or remedy”, plaintiff is not relegated to challenging only determinations which may be violative under subdivision 1 of section 2801-b. Therefore, that branch of defendant’s motion which sought dismissal of the complaint should be denied and the complaint reinstated. Damiani, J. P., Lazer and Mangano, JJ., concur.